Exhibit 10.2

DELAYED DRAW TERM PROMISSORY NOTE  

﻿

Loan No. 200527

Dated as of September 3, 2020

(the “Effective Date”)

﻿

FOR VALUE RECEIVED, the undersigned Green Plains Wood River LLC, a Delaware
limited liability company, and Green Plains Shenandoah LLC, a Delaware limited
liability company (together, “Borrowers”), jointly and severally, hereby promise
to pay to the order of MetLife Real Estate Lending LLC, a Delaware limited
liability company (together with any future holder, “Lender”), at 10801 Mastin
Boulevard, Suite 700, Overland Park, Kansas 66210, or such other address as the
holder of this Note may designate, the principal amount of Seventy-Five Million
and 00/100 Dollars ($75,000,000.00), together with interest on the unpaid
portion of said principal amount from the date of the advance of the proceeds
hereof, at the interest rate set forth herein until repaid. This Delayed Draw
Term Promissory Note (this “Note”) is executed pursuant to the terms of that
certain Loan Agreement dated as of even date herewith between Borrowers and
Lender as supplemented, amended, restated or modified from time to time (the
“Loan Agreement”). All capitalized terms not otherwise defined herein shall have
the meaning given them in the Loan Agreement.

1. Disbursements.  Loan advances will be disbursed not more frequently than once
every thirty (30) days, commencing within ninety (90) days of the Effective Date
and ending eighteen (18) months after the Effective Date or until the total
amount of the Loan is disbursed (the “Availability Period”), in amounts not
smaller than $10,000,000 and multiples of $1,000,000. Borrowers agree to provide
Lender a minimum of ten (10) days’ notice prior to when funding is desired. Once
the total amount of this Note is disbursed no re-advances or re-borrowings are
permitted.

Loan Advances will be limited to the “As Is” value contained in the Appraisals,
until an Appraisal update confirming the as-completed appraised value of the
Facilities is completed. Prior to any disbursement on this Note,  Borrowers will
deliver to the  Lender (i) a receipt of lien waivers satisfactory to the title
company of the Lenders choosing, and (ii) title insurance endorsements
satisfactory to the Lender.

2. Interest. Subject to the Overdue Interest Rate (as defined below), the
outstanding balance of this Note shall bear interest, beginning from the date of
this Note, and continuing until the loan is repaid in full, at the rate of five
and two hundredths percent (5.02%) per annum. 

3. Interest Rate Premium.  The Interest Rate Premium (“IRP”) will be added to
the interest rate established in Section 2 and will be adjusted as per the grid
below. The applicable IRP will be calculated on a quarterly basis based upon
leverage  shown on the Borrowers’ consolidated financial statements to be
calculated as Total Funded Debt, (“TFD”)/rolling four (4) quarters (“R4Q”)
EBITDA:

﻿

 

 

Levels

TFD/EBITDA

BPS

I

Below 3.00:1.00

0

II

From 3.00:1.00, but less than 3.50:1.00

50

III

From 3.50:1.00, but less than 4.25:1.00

75

IV

Above 4.25:1.00, but less than 5.00:1.00

100

V

Above 5.00:1.00 (or negative)

150





DELAYED DRAW TERM PROMISSORY NOTE

Page 1 of 7

 

--------------------------------------------------------------------------------

 



﻿

The IRP will be subject to adjustment on the first (1st) day of each quarter
throughout the term of the Note (each an “IRP Adjustment Date”), based on the
leverage noted in the latest compliance certificate; except that during the
Availability Period the IRP shall be 150bps. The Availability Period will end at
the earliest of the full disbursement of the Loan or 18 months from the
Effective Date. Lender shall notify Borrowers in writing of the adjusted IRP not
later than ten (10) days following said IRP Adjustment Date. The adjusted IRP
shall be effective as of the first day of the then current quarter.

﻿

4. Payments.  Payments shall be made to Lender under this Note as follows:

Beginning on October 1, 2020, and continuing quarterly on the first (1st) day of
each fiscal quarter thereafter for a period of twenty-four (24) months from the
Effective Date, Borrowers shall pay interest on the outstanding principal
balance of this Note accrued from the Effective Date through the last day of the
month in which the Effective Date occurs.

Beginning twenty-four (24) months from the Effective Date, and on the first
(1st) day of each fiscal quarter thereafter to September 1, 2035 (“Maturity
Date”), Borrowers shall make quarterly fixed principal payments in an amount
equal to 0.5% of the amount of this Note (the “Scheduled Principal Payments”),
plus interest.

All outstanding principal and interest remaining after the payments set forth
above, shall be due and payable on the Maturity Date.

5. Unused Commitment Fee. Borrower will pay a fee of .50% beginning on October
1, 2020, and continuing quarterly on the first (1st) day of each fiscal quarter
thereafter during the Availability Period, on the aggregate unused amount of the
Note up to and prior to Final Disbursement, which will accrue on a basis of an
actual/360 day year.

6. Prepayment. Borrowers shall have no right or privilege to prepay all or any
portion of the indebtedness evidenced by this Note except as set forth in this
Section 6. Commencing forty-eight (48) months after the Effective Date,
Borrowers may prepay, in each calendar year until the Maturity Date, up to ten
percent (10%) of the original principal balance of this Note (including the
Scheduled Principal Payment), only by paying, in addition to the principal so
prepaid, all accrued and unpaid interest on the unpaid principal balance of this
Note to the date of prepayment and all amounts due under this Note and/or the
other Loan Documents. Any principal amounts prepaid in excess of the 10%
permitted in this Section 6,  will require all accrued and unpaid interest on
the unpaid principal balance of this Note to the date of prepayment and all
amounts due under this Note and/or the other Loan Documents and the Prepayment
Premium (as defined below).  Borrowers’ right to prepay is conditioned upon the
receipt by Lender from Borrowers of at least thirty (30) days prior written
notice or prepayment. Such notice shall specify the date (also referred to as
the “Prepayment Date”) upon which Borrowers shall prepay this Note, and may not
be less than thirty (30) days nor more than sixty (60) days from the date of the
Prepayment Notice.

The Prepayment Premium (as defined below) shall be determined by Lender as of
12:00 p.m., New York time, on the fifth (5th) business day prior to the
Prepayment Date. Such Prepayment Premium, as calculated by Lender, will be
binding upon Borrowers, absent manifest error. Promptly upon such determination
Lender shall notify Borrowers in writing of the amount of such Prepayment
Premium, setting forth in reasonable detail the computation thereof.





DELAYED DRAW TERM PROMISSORY NOTE

Page 2 of 7

 

--------------------------------------------------------------------------------

 



The term “Prepayment Premium” shall mean an amount determined by:

(a)  identifying all unpaid principal and interest payments required under this
Note through and including the Maturity Date prior to the application of the
principal being prepaid (each such payment being referred to herein as a
“Payment”); 

(b)  discounting such Payments from their scheduled payment dates back to the
Prepayment Date utilizing the Discount Rate (as defined below) corresponding to
each Payment; and

(c)  calculating the sum of the discounted Payments, and subtracting from such
sum the outstanding principal balance (prior to application of the principal
being prepaid) and accrued interest as of the Prepayment Date; and

(d) multiplying such remainder by the quotient of (A) the principal being
prepaid, divided by (B) the outstanding principal balance as of the Prepayment
Date (prior to application of the principal being prepaid).

 The term “Discount Rate”  means a discount rate applied to the applicable
Payment equal to the sum of fifty basis points (0.50%) plus the yield which
shall be imputed, by linear interpolation, from the current yield of those
United States Treasury Notes having maturities as close as practicable to the
scheduled payment date of each Payment, as reported by BloombergBusiness® or any
comparable recognized financial market reporting source five (5) business days
prior to the Prepayment Date, converted to an annualized yield which reflects
the frequency of the interest payments made during a calendar year. The
determination by Lender of the applicable Treasury Rate shall be conclusive and
binding upon Borrowers absent manifest error.

Prepayments shall not relieve Borrowers from making the regularly scheduled
principal and interest payments on this Note. No other prepayments shall be
permitted, unless expressly provided for in the following
sentence. Notwithstanding the preceding provision of this Section, Borrowers may
prepay, without premium, the outstanding principal balance of this Note, in
whole but not in part, plus interest accrued to the date of prepayment on the
principal amount prepaid, during the twelve (12) month period immediately prior
to the Maturity Date, if being refinanced with Lender. Otherwise, Borrowers may
prepay, without premium, the outstanding principal balance of this Note, in
whole but not in part, plus interest accrued to the date of prepayment on the
principal amount prepaid, during the three (3) month period immediately prior to
the Maturity Date.

﻿

7. Prepayment Following Acceleration. Borrowers expressly waive any right to
prepay the indebtedness evidenced hereby, except as specifically provided in
Section 6. Therefore, if the maturity of this Note is accelerated by reason of
any default under this Note or under any other document executed in connection
with this Note, Borrowers recognize and agree that any prepayment of the
indebtedness evidenced hereby resulting from such default (including without
limitation, prepayments resulting from foreclosure of the Deed of Trust/Mortgage
shall constitute a breach of the restrictions on prepayment set forth herein and
will result in damages to Lender due to Lender’s failure to receive the benefit
of its investment as contracted for in this Note. Further, Borrowers recognize
that it is extremely difficult and impractical to ascertain the extent of such
damages. Accordingly, in the event the maturity of this Note is accelerated by
reason of any default hereunder or under any other Loan Document, Borrowers
agree to pay to Lender, in addition to all other amounts due, the Prepayment
Premium described above. The undersigned



DELAYED DRAW TERM PROMISSORY NOTE

Page 3 of 7

 

--------------------------------------------------------------------------------

 



agrees that the Prepayment Premium represents the reasonable estimate of Lender
and the undersigned of a fair average compensation for the loss that may be
sustained by Lender due to the prepayment of any of the principal balance prior
to the Maturity Date; the Prepayment Premium shall be paid without prejudice to
the right of Lender to collect any other amounts provided for in the other
documents executed in connection with this Note; and Lender shall not be
obligated to actually reinvest the prepayment amount in any Treasury Note or
other specific obligations as a condition to receiving the Prepayment Premium.

8. Calculation of Interest/Application of Payments. All interest on any
indebtedness evidenced by this Note shall be calculated on the basis of a three
hundred sixty (360) day year composed of twelve (12) thirty (30) day
months. Interest for partial months shall be calculated by multiplying the
principal balance of this Note by the applicable per annum rate, dividing the
product so obtained by 360, and multiplying the result by the actual number of
days elapsed. Calculating interest for partial months on the basis of a 360-day
year results in more interest than if a 365-day year were used. All payments
received shall, at Lender’s option, be applied to interest, to the reduction of
unpaid principal, or to payment of other sums due under this Note or any
instrument securing this Note. At Lender’s option, any amounts becoming due
hereunder or under any other Loan Document may be added to the principal balance
of this Note and shall bear interest as provided herein.

9. Security This Note is issued pursuant to and entitled to the benefits of the
Loan Agreement, the terms and provisions of which are hereby incorporated by
reference and made a part of the terms of this Note. The Note is secured by and
entitled to the benefits of (i) that certain Deed of Trust/Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing, dated of even date
herewith, made by Borrowers, as grantors, and (ii) other related security
instruments to each of which reference is hereby made for a description of the
collateral or obligations covered thereby and the rights and benefits afforded
thereby to the holder of the Note. The Note is also guaranteed by a Loan
Guaranty Agreement from Green Plains Inc., an Iowa corporation. 

10. Costs and Expenses. In addition to the provisions of Section 8.6 of the Loan
Agreement, Borrowers agree to pay all costs and expenses which may be incurred
by Lender with respect to a default under this Note, including without
limitation all costs and expenses of investigating the same and circumstances
and events surrounding or relating thereto, fees charged by and expenses of
professional consultants and advisers, including attorneys and accountants,
costs of searching records, obtaining title reports, title insurance, trustee’s
fees, and all other reasonable expenses incurred by Lender that are necessary at
any time in Lender’s opinion for the protection of its interest and the
enforcement of its rights. Attorneys’ fees shall include costs and expenses of
legal advice with respect to the event of default, rights and remedies,
negotiations with Borrowers and any other parties in interest, such as
guarantors, other encumbrancers, receivers, trustees and the like, and
attorneys’ fees and expenses with respect to any action which Lender may
commence or in which it might appear, whether for the purpose of protecting or
preserving Lender’s rights or to realize upon the lien of any security interest
upon real or personal property, or both, by foreclosure or otherwise, and all
attorneys’ fees and expenses in any review of or appeal from any such action and
any other proceeding, including any bankruptcy or arbitration proceeding.

11. Overdue Interest Rate. If any part of the principal or interest is not paid
when due, the unpaid installment or payment shall bear interest thereafter at an
annual rate of five percent (5%) per annum plus the IRP at Level V above the
interest rate otherwise in effect under this Note, but in no event higher



DELAYED DRAW TERM PROMISSORY NOTE

Page 4 of 7

 

--------------------------------------------------------------------------------

 



than the maximum rate allowed under the laws of the State of Iowa applicable to
this Note, if any (the “Overdue Interest Rate”).

12. Interest Limitation. In the event the interest provisions hereof or any
exaction provided for herein shall result for any reason and at any time during
the term of this Note in an effective rate of interest which transcends the
limit of the usury or any other law applicable to the loan evidenced hereby, all
sums in excess of those lawfully collectible as interest for the period in
question shall, without further agreement or notice between or by any party
hereto, be applied on principal immediately upon receipt and effect as though
the payor had specifically designated such extra sums to be so applied to
principal, and the holder of this Note shall accept such extra payment or
payments as a premium‑free prepayment. If any such amounts are in excess of the
principal then outstanding, such excess shall be paid to Borrowers. In no event
shall any agreed‑to or actual exaction as consideration for the Loan transcend
the limits imposed or provided by the law applicable to this transaction or
Borrowers in the jurisdictions in which the real property collateral or any
other security for payment of this Note is located for the use or detention of
money or for forbearance in seeking its collection.

13. Actions by Lender. Any forbearance or delay by Lender in exercising any
right or remedy under this Note, the Deed of Trust/Mortgage, the Loan Agreement,
or any other Loan Document or otherwise afforded by applicable law shall not be
a waiver of or preclude the exercise of that or any other right or remedy. The
acceptance by Lender of any payment after the due date of such payment or in an
amount which is less than the required payment shall not be a waiver of Lender’s
right to require prompt payment when due of all other payments or to exercise
any right or remedy with respect to any failure to make prompt
payment. Enforcement by Lender of any security for Borrowers’ obligations under
this Note shall not constitute any election by Lender of remedies so as to
preclude the exercise of any other right or remedy available to Lender.

14. Loss, Theft or Destruction of Note. In the event of the loss, theft or
destruction of this Note, upon Borrowers’ receipt of a reasonably satisfactory
indemnification agreement executed in favor of Borrowers by the holder hereof or
in the event of the mutilation of this Note, upon the surrender of the mutilated
Note by holder to Borrowers,  Borrowers shall execute and deliver to holder a
new note in form and content identical to this Note in lieu of the lost, stolen,
destroyed or mutilated Note.

15. Miscellaneous. All obligations under this Note shall be the joint and
several obligations of each of the individuals and entities comprising each of
the Borrowers. This Note shall bind the heirs, personal representatives,
successors and assigns of Borrowers. The endorsers, guarantors, and sureties of
this Note and each of them hereby waive diligence, demand, presentment for
payment, notice of nonpayment, protest, and notice of protest, and specifically
consent to and waive notice of any renewals or extensions of this Note, whether
made to or in favor of the makers or any other person or persons. The pleading
of any statute of limitations as a defense to any demand against endorsers,
guarantors, and sureties is expressly waived by each and all of the said
parties. This Note, and the documents executed in connection



DELAYED DRAW TERM PROMISSORY NOTE

Page 5 of 7

 

--------------------------------------------------------------------------------

 



with this Note, may be transferred, assigned or hypothecated by Lender without
the prior consent of the undersigned.

16. Business Purposes. This Loan is a loan for business purposes and the
proceeds hereof shall not be used primarily for personal, family, or household
purposes.

17. Governing Law. This Note shall be construed in accordance with and governed
by the laws of the State of Iowa.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed by its
duly authorized signatory, and to be dated as of the day and year first written
above.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Remainder of this Page Intentionally Left Blank]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





DELAYED DRAW TERM PROMISSORY NOTE

Page 6 of 7

 

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

BORROWERS:

﻿

Green Plains Wood River LLC

a Delaware limited liability company

﻿

﻿

 

By:  Green Plains Inc., an Iowa corporation, sole Member of Green Plains Wood
River LLC

/s/ Patrich Simpkins

 

Name: Patrich Simpkins

 

Title: Chief Financial Officer

 

﻿

﻿

Green Plains Shenandoah LLC

a Delaware limited liability company

﻿

﻿

 

By: Green Plains Inc., an Iowa corporation, sole Member of Green Plains
Shenandoah LLC

/s/ Patrich Simpkins

 

Name: Patrich Simpkins

 

Title: Chief Financial Officer

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Signature page to Delayed Draw Term Promissory Note] 

﻿



DELAYED DRAW TERM PROMISSORY NOTE

Page 7 of 7

 

--------------------------------------------------------------------------------